United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 31, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60643
                           Summary Calendar


JUSTINO ORTIZ,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 379 818
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Justino Ortiz, a native and citizen of Mexico, petitions for

review of the June 13, 2006, order of the Board of Immigration

Appeals (BIA) denying his motion for reconsideration of an order

issued by the BIA on April 5, 2006.    The earlier order affirmed

the immigration judge’s determination that Ortiz was not eligible

for cancellation of removal, and it granted Ortiz a 60-day

voluntary departure period, which expired during the pendency of

the motion for reconsideration.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 06-60643
                                 -2-

     Ortiz argues that the voluntary departure period was

automatically tolled upon the filing of his motion to reconsider.

He requests that his case be remanded to the BIA, that the

voluntary departure period be reinstated, and that he be allowed

to depart under an order of voluntary departure.

     Ortiz’s argument that his motion for reconsideration

automatically tolled his voluntary-departure period is without

merit.   See Banda-Ortiz v. Gonzales, 445 F.3d 387, 389-91 (5th

Cir. 2006), cert. denied, 127 S. Ct. 1874 (2007).     Ortiz

acknowledges the decision in Banda-Ortiz, but he argues that it

was incorrect as matter of law, seeking to preserve the issue for

further review.    However, a panel of this court may not overrule

precedent set by another panel, absent an intervening en banc

decision of this court or a Supreme Court decision.     See Burge v.

Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999).

     Ortiz’s brief contains no argument directed to the BIA’s

denial of his motion for reconsideration of the BIA’s prior

decision affirming the immigration judge’s determination that

Ortiz was ineligible for cancellation of removal.   That issue is

therefore waived.    See Rodriguez v. INS, 9 F.3d 408, 414 n.15

(5th Cir. 1993).

     Accordingly, Ortiz’s petition for review is DENIED.      The

respondent’s motion for summary affirmance, or alternatively, to

extend the time to file a brief, is DENIED as moot.